Citation Nr: 1111104	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of multiple joints, including of the cervical and thoracolumbar spines.

2.  Entitlement to a rating in excess of 10 percent for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954, from May 1968 to May 1969, and from January 1974 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of the proceeding is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that additional and pertinent VA treatment records were added after the last supplemental statement of the case was issued.  The Veteran has not waived his right to initial RO consideration of that evidence, and the case therefore must be remanded.  See 38 C.F.R. § 20.1304 (2010).

The Veteran's service-connected skin disorder is currently evaluated as 10 percent disabling under Diagnostic Code 7806.  Under that code, higher ratings are warranted based either on the percentage of areas affected, or on the need for systemic therapy such as corticosteroids or other immunosuppressive drugs.

At a June 2009 VA examination, the Veteran exhibited dry scaly patches on the palmar aspect of both hands.  There was no objective evidence of eczema, and the examiner diagnosed psoriasis.  The examiner noted that the Veteran's treatment did not include corticosteroid or immunosuppressive treatment. 

The file contains extensive treatment records from the Mayo clinic for eczema, as well as other skin conditions including psoriasis.  This includes a June 2010 dermatological examination which diagnosed nummular eczema, and palmar psoriasis.

The RO has characterized the service-connected skin disorder as eczema.  It is unclear, historically, whether the RO intended the skin condition for which service connection is in effect to be limited to eczema.  The Board points out, however, that the RO has recently included consideration at least of the psoriasis when determining the percentage of areas involved in this case.  The Board consequently finds that the Veteran's service-connected skin disability is not limited to eczema.

The June 2009 examiner noted that the Veteran's treatment did not include corticosteroid or immunosuppressive treatment.  The record shows that the Veteran's medications for the skin disorder includes triamcinolone, and at one point included triamcinolone acetonide (Kenalog).  

Under the circumstances, the Board is of the opinion that another VA examination is warranted.  In particular, the examiner should address with specificity whether the Veteran's service-connected skin disorder needs systemic therapy.

Turning to the arthritis, the Veteran was last examined for compensation purposes in June 2009 for his cervical and thoracolumbar spine degenerative arthritis.  Unfortunately, an orthopedic examination of joints other than the cervical and lumbosacral spine has not been accomplished.  The Veteran's arthritis complaints also include the fingers, wrists, elbows, shoulders, hips, knees, ankles, and feet.

In addition, the record reflects that the Veteran's physicians believe the Veteran may have psoriatic arthritis.  Such arthritis would be evaluated under Diagnostic Code 5002, rather than 5003, and could result in a higher rating.  On remand, the Veteran should be afforded a VA examination to determine if the Veteran has psoriatic arthritis. 
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and severity of the Veteran's degenerative joint disease of multiple joints (not limited to just the cervical and thoracolumbar spines).  All indicated studies, including range of motion studies in degrees and X-ray studies, should be performed.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner should identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.

The examiner should specifically indicate whether the Veteran has psoriatic arthritis. If the examiner determines that the Veteran does have psoriatic arthritis, the examiner should offer an opinion as to whether it is at least as likely as not that such psoriatic arthritis was caused or chronically worsened by the Veteran's service-connected skin disability.

The rationale for all opinions expressed should be explained.  The claims file must be made available to and reviewed by the examiner.

2.  The RO should also arrange for the Veteran to undergo a VA dermatological examination to determine the nature and severity of the Veteran's skin disability.  All indicated studies should be performed.  In addition to addressing the percentage of exposed areas and the total surface area affected, the examiner should review the Veteran's medication and comment on whether the Veteran uses or needs systemic therapy such as corticosteroids or other immunosuppressive drugs for the skin disability.

The rationale for all opinions expressed should be explained.  The claims file must be made available to and reviewed by the examiner.

3.  The RO should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the RO must issue a supplemental statement of the case, which should include consideration of all evidence added since the last statement of the case or supplemental statement of the case, and provide the appellant and his representative an opportunity to respond. 

After the veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until he is notified by the RO.  The veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



